UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6401



ARNOLD AINLEY WRIGHT, III,

                                           Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-334-3)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnold Ainley Wright, III, Appellant Pro Se.  Virginia Bidwell
Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Ainley Wright, III, appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).       We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court.        See Wright v. Baskerville, No. CA-01-334-3 (E.D.

Va. Feb. 26, 2002).           We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented     in   the

materials     before    the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2